USCA11 Case: 21-13590      Date Filed: 03/22/2022   Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13590
                   Non-Argument Calendar
                   ____________________

PAMELA TURNER,
                                              Plaintiff-Appellant,
versus
SOCIAL SECURITY ADMINISTRATION, COMMISSIONER,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
             D.C. Docket No. 4:20-cv-01123-ACA
                   ____________________
USCA11 Case: 21-13590         Date Filed: 03/22/2022      Page: 2 of 6




2                       Opinion of the Court                  21-13590


Before JORDAN, NEWSOM, and BRASHER, Circuit Judges.
PER CURIAM:
       Pamela Turner appeals the district court’s order affirming
the Social Security Commissioner’s partially favorable decision of
her claims for a period of disability and disability insurance benefits.
The administrative law judge (“ALJ”) found that Turner was not
disabled as of February 8, 2019. Turner asserts that this finding was
not supported by substantial evidence and that the Appeals Council
erred by declining to collect evidence from her medical providers
or order a consultative examination. After careful consideration,
we affirm.
                                I.

        Turner applied for disability insurance benefits based on a
period of disability beginning on February 1, 2016. The ALJ found
that, from that date through February 7, 2019, Turner was disabled
under 20 C.F.R. § 404.1520 due to cervical degenerative disc dis-
ease, lumbar degenerative disc disease, left knee degenerative joint
disease, seizure disorder, cerebral atherosclerosis, myalgia, obesity,
bipolar disorder, generalized anxiety disorder, learning disability,
cognitive dysfunction, and transient alteration of awareness.
      But the ALJ found that her disability ended on February 8,
2019. The ALJ relied on a treatment record from that date stating
that her seizures were well controlled and that she had no new
complaints, was doing well, and had a good mood. Considering
USCA11 Case: 21-13590        Date Filed: 03/22/2022     Page: 3 of 6




21-13590               Opinion of the Court                        3

that evidence, the ALJ only partially credited certain statements by
Turner regarding the intensity, persistence, and limiting effects of
her symptoms, finding that they conflicted with the medical rec-
ord. The ALJ thus concluded that Turner had experienced medical
improvement related to her ability to work, and that she had the
residual functional capacity to perform limited sedentary work. See
20 C.F.R. §§ 404.1520(g), 404.1567(a), 404.1594(b)(1), (b)(4)(i).
       Turner requested that the Appeals Council review the ALJ’s
decision. She asserted that, contrary to that decision, her condition
had worsened since February 8, 2019. She listed several medical
providers who she said could corroborate these statements. But the
Appeals Council notified her that she was responsible for sending
any evidence she wanted it to consider, and it gave her thirty days
to do so. After she failed to submit additional evidence, the Appeals
Council denied her request for review.
        Turner then filed a complaint against the Commissioner in
federal district court. She asserted that the denial of benefits went
against the weight of the record, and that the Appeals Council per-
functorily adhered to the ALJ decision without requesting her med-
ical records or obtaining a consultative evaluation.
        The district court affirmed the Commissioner’s denial of dis-
ability benefits. It found that the ALJ’s decision was based on sub-
stantial evidence, and that Turner had failed to produce medical
evidence of her condition after February 8, 2019. It also found that
she had abandoned her argument that the Appeals Council had a
duty to request her medical records and obtain a consultative
USCA11 Case: 21-13590        Date Filed: 03/22/2022     Page: 4 of 6




4                      Opinion of the Court                21-13590

evaluation because she made it in a conclusory fashion without ci-
tation to legal authority. Turner now appeals the district court’s
decision.
                               II.

       We review de novo the Commissioner’s legal conclusions,
and “[t]he Commissioner’s factual findings are conclusive if sup-
ported by ‘substantial evidence.’” Ingram v. Comm’r of Soc. Sec.,
496 F.3d 1253, 1260 (11th Cir. 2007) (quoting 42 U.S.C. § 405(g)).
“Substantial evidence is more than a scintilla and is such relevant
evidence as a reasonable person would accept as adequate to sup-
port a conclusion.” Crawford v. Comm’r of Soc. Sec., 363 F.3d
1155, 1158 (11th Cir. 2004) (quoting Lewis v. Callahan, 125 F.3d
1436, 1439 (11th Cir.1997)). “We may not decide the facts anew,
reweigh the evidence, or substitute our judgment for that of the
Commissioner.” Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176,
1178 (11th Cir. 2011) (cleaned up) (quoting Phillips v. Barnhart, 357
F.3d 1232, 1240 n.8 (11th Cir. 2004)).
                               III.

       On appeal, Turner argues that the finding that she was not
disabled as of February 8, 2019, was not based on substantial evi-
dence. She also asserts without elaboration that the Appeals Coun-
cil had a duty to request her medical records and obtain a consul-
tative evaluation. We address each argument in turn.
USCA11 Case: 21-13590         Date Filed: 03/22/2022     Page: 5 of 6




21-13590                Opinion of the Court                         5

        First, we turn to the ALJ’s finding that Turner was not disa-
bled as of February 8, 2019. An ALJ may terminate a claimant’s ben-
efits upon finding there has been medical improvement in the
claimant’s impairments related to the claimant’s ability to work
and the claimant “is now able to engage in substantial gainful ac-
tivity.” 42 U.S.C. § 423(f)(1); see also 20 C.F.R. § 404.1594. A claim-
ant bears the burden of proving her disability by producing evi-
dence to support her claim. Ellison v. Barnhart, 355 F.3d 1272, 1276
(11th Cir. 2003). If an ALJ discredits a claimant’s testimony, the
ALJ’s credibility determination must be reflected on the record.
Foote v. Chater, 67 F.3d 1553, 1561–62 (11th Cir. 1995). A credibil-
ity finding that is clearly articulated and supported by substantial
evidence will not be disturbed. Id. at 1562.
       Here, substantial evidence supports the ALJ’s finding that
Turner was no longer disabled as of February 8, 2019, because her
treatment record from that date showed that her seizures were
well controlled and that she was doing well overall, had no new
complaints, and had a good mood. And although Turner contends
that her testimony supported her continued disability, the ALJ
found her testimony to be only partially credible. This finding was
clearly articulated and is supported by substantial evidence, as
Turner’s testimony partially conflicted with the medical evidence.
       Second, we address Turner’s unelaborated assertion that the
Appeals Council had a duty to request her medical records and ob-
tain a consultative evaluation. This argument was not adequately
developed in Turner’s brief. An appellant forfeits an argument by
USCA11 Case: 21-13590        Date Filed: 03/22/2022     Page: 6 of 6




6                      Opinion of the Court                21-13590

“mak[ing] only passing references to it or rais[ing] it in a perfunc-
tory manner without supporting arguments and authority.”
Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir.
2014). In her briefing, Turner states that the Appeals Council failed
to request her records or obtain a consultative evaluation. But she
cites no authorities or makes any other argument tending to estab-
lish that it had a duty to do so. She has therefore failed to ade-
quately develop this argument, and it is forfeited.
                               IV.

      Because the ALJ’s finding about Turner’s disability was sup-
ported by substantial evidence, we AFFIRM.